Citation Nr: 0818535	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable initial rating for 
aggravation of cervical spine disability, to include 
neurological impairment of the upper and lower extremities.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
injuries incurred in a December 1984 automobile accident, to 
include disability of the cervical spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1976 
and August 1977 June 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was the subject of a March 2008 hearing before the 
undersigned Veterans Law Judge.

As discussed further below, with respect to the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for residuals of an injury to 
the cervical spine incurred in a December 1984 automobile 
accident, the RO issued a letter determination in March 2007, 
and received a timely notice of disagreement from the veteran 
in July 2007.  The issue is remanded to the RO for further 
adjudication and development, to include issuance of a 
statement of the case.  See 38 U.S.C.A. § 7105; Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On appeal before the Board is the issue of entitlement to a 
compensable rating for cervical spine disability incurred as 
a result of an in-service automobile accident in October 
1985.  The claim for a compensable rating has essentially 
been denied on the basis that to the extent that the 
veteran's cervical spine disability is significantly 
disabling, it was incurred in an earlier in-service 
automobile accident in December 1984, found by the RO to have 
been the result of willful misconduct. 

In a letter determination dated March 6, 2007, the RO denied 
the veteran's application to reopen a claim for service 
connection for residuals of injuries to the cervical spine 
sustained in the earlier, December 1984, automobile accident.  
The RO had previously denied the claim by a rating decision 
dated in August 1987, on the basis that the injuries were 
sustained due to willful misconduct.  In his July 2007 notice 
of disagreement with the RO's March 2007 decision, the 
veteran, through his representative, contended that new and 
material evidence had been received.  See 38 C.F.R. § 3.156.  
Although a notice of disagreement was received within one 
year of the March 2007 RO decision, no statement of the case 
has been issued.  See 38 U.S.C.A. § 7105.  In light of the 
present procedural posture of this issue, the Board is 
obligated to remand the issue for proper development, to 
include issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

The issues of entitlement to a compensable rating for 
service-connected disability of the cervical spine (that 
level of disability incurred as a result of the October 1985 
accident), and entitlement to service connection for 
disability of the cervical spine incurred in the December 
1984 automobile accident, are inextricably intertwined.  As a 
result, a remand of both issues to the RO is warranted.  See 
Harris v. Derwinski, 1 Vet. App. 180, 182-183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other, and Board may not issue 
final decision with respect to one such issue prior to proper 
adjudication of pending inextricably intertwined matter).

The veteran has provided copies of Physical Evaluation Board 
documentation, including a finding that the veteran's then-
current disabilities were the result of the October 1985 
motor vehicle accident rather than the December 1984 motor 
vehicle accident.  Only portions of the underlying Physical 
Evaluation Board documentation appear to have been received 
and associated with the claims files.  All relevant service 
department documentation should be obtained.  See 38 U.S.C.A. 
§ 5103A(c).

There are indications in the claims files that the veteran 
has received intermittent VA treatment for symptoms that may 
be attributable to cervical spine disability from the year 
2004 forward.  See, for example, a description of a full-body 
CT scan conducted in 2004, as described in an August 2007 VA 
examination report; and a statement in a March 2005 VA 
examination report that the veteran had re-entered the VA 
healthcare system in October 2004.  Any such VA records of 
treatment may be helpful in adjudicating the veteran's claim 
for a higher initial disability rating for cervical spine 
disability.  See 38 U.S.C.A. § 5103(a)-(c).

The Board notes that a VA examination conducted in March 2005 
was performed by a registered nurse.  Though the report was 
co-signed by a physician, a central matter of this appeal, 
i.e., the extent to which the veteran's current disability of 
the cervical spine, with associated disability of the upper 
and lower extremities, is due to an aggravating injury in 
October 1985, as opposed to an original injury in December 
1984, is of sufficient importance and complexity to warrant 
an examination and opinion by a physician specializing in 
neurology.  This is particularly so in light of apparent 
discrepancies between service department Physical Evaluation 
Board findings and determinations of Allstate insurance 
company, which appear to indicate that a significant portion 
of the veteran's disability was due to his October 1985 
automobile accident, and the findings contained in the March 
2005 VA examination report.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact all necessary 
sources to obtain the veteran's Official 
Military Personnel File, or any other 
service records facility that may have 
complete records of his Military Physical 
Evaluation Board or Medical Board 
proceedings, and associated proceedings, 
conducted in connection with injuries 
sustained in his automobile accidents in 
December 1984 and October 1985.

Additionally, the veteran should be 
requested to submit copies of all relevant 
service department documentation in his 
possession, to include documents 
pertaining to Physical Evaluation Board 
and Medical Evaluation Board proceedings.

2.  The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision 
addressing the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
residuals of an injury to the cervical 
spine incurred in a December 1984 
automobile accident.  The claim has been 
previously denied on the basis that the 
December 1984 accident was a result of 
willful misconduct.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.

3.  The RO should request the veteran to 
identify any pertinent records of 
treatment for his cervical spine 
disability from the date of his discharge 
from service forward.  After obtaining any 
required releases for medical records, the 
RO should attempt to obtain and associate 
with the claims files any identified 
records of treatment or examination that 
have not been previously obtained.

The records sought should include any 
relevant records of VA treatment from 
January 2004 forward.

4.  If, after receipt of all military 
personnel records, the RO finds that 
entitlement to service connection for 
disability of the cervical spine incurred 
in the December 1984 accident is not 
warranted, the veteran should be scheduled 
for a VA examination with a physician 
specializing in neurology for findings as 
to the extent to which any disability of 
the cervical spine and upper and lower 
extremities, which pre-existed the October 
1985 automobile accident, was aggravated 
(increase in severity of underlying 
condition rather than temporary flare-up 
of symptoms) as a result of the in-service 
October 1985 automobile accident.

If the requested medical opinion cannot be 
provided without resort to pure 
speculation, the physician should so state.

The physician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issue of entitlement 
to a compensable initial rating for 
service-connected disability of the 
cervical spine.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



